Title: From George Washington to George J. L. Doll, 16 November 1782
From: Washington, George
To: Doll, George J. L.


                  
                     Gentlemen
                     Kingston 16th Novr 1782
                  
                  I am happy in receiving this public mark of the esteem of the Minister, Elders and Deacons of the Reformed Protestant Dutch Church in Kingston.
                  Convinced that our Religious Liberties were as essential as our lives, my endeavors have never been wanting to encourage & promote the one while I have been contending for the other—and I am highly flattered by finding that my efforts have met the approbation of so respectable a body.
                  In return for your kind concern for my temporal & eternal happiness, permit me to assure you that my wishes are reciprocal—and that you may be enabled to hand down your Religion pure & undefiled to a Posterity worthy of their Ancestors is the fervent prayer of Gentn Yr Most Obedt Servt
                  
                     Go: Washington
                     
                  
               